UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4913



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JEREMY RAY DANNER, a/k/a Caesar,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-00-15; CR-02-96)


Submitted:   August 26, 2005             Decided:   September 21, 2005


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, D.
Scott Broyles, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jeremy     Ray   Danner    pled   guilty,   on   a     written   plea

agreement, to conspiracy to possession with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2000), and to willful failure to appear for sentencing, in

violation    of   18   U.S.C.   §§    3146(a)(1),(b),    3147    (2000).       The

district court sentenced Danner to 240 months’ imprisonment on the

conspiracy conviction, and a 120-month term of imprisonment on the

failure to appear conviction, to run consecutively to one another,

for a total sentence of 360 months’ imprisonment.1               Danner asserts

on appeal that the district court erred in refusing to allow him to

withdraw    his   guilty     plea,   and   contends   that   his    sentence   is

unconstitutional.2


     1
      The court also announced an alternative sentence, in the
absence of the federal sentencing guidelines, of 281 months’
imprisonment, pursuant to this court’s directive in United States
v. Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued by 381
F.3d 316 (4th Cir. 2004) (en banc), vacated, 125 S. Ct. 1051
(2005).
     2
      Specifically, Danner seeks to raise the following issues on
appeal: (1) the district court abused its discretion in denying
his motion to withdraw his guilty plea; (2) the district court
erred in its findings as to the amount of drugs for which Danner
was responsible; (3) the district court’s consideration of hearsay
evidence at sentencing violated his Sixth Amendment right to
confrontation under Crawford v. Washington, 541 U.S. 36 (2004); (4)
the district court clearly erred in denying Danner a downward
departure for acceptance of responsibility on his failure to appear
charge; and (5) his sentence is invalid in light of United States
v. Booker, 125 S. Ct. 738 (2005). In addition, Danner seeks to
challenge the district court’s failure to distinguish between crack
and cocaine base for sentencing purposes, citing United States v.
Edwards, 397 F.3d 570 (7th Cir. 2005).

                                      - 2 -
           Danner contends that the district court erred in denying

his motion to withdraw his guilty plea, asserting that the plea was

not knowing and voluntary because he was not properly informed

about   Apprendi   v.    New    Jersey,   530   U.S.   466       (2000),   and    its

implications on his sentence, prior to entering his plea.                         Our

review of the record discloses that the district court properly

determined that Danner clearly was aware of Apprendi and its

implications at the time he pled guilty.           Moreover, even assuming,

arguendo, that Danner had not been aware of Apprendi at the

pertinent time, a post-plea change in the law does not provide a

valid basis for withdrawing an otherwise valid plea.                   See United

States v. Johnson, 410 F.3d 137, 152-53 (4th Cir. 2005); see also

United States v. Blick, 408 F.3d 162, 170-73 (4th Cir. 2005).

Thus, the district court did not abuse its discretion in denying

Danner’s motion to withdraw his guilty plea.            See United States v.

Craig, 985 F.2d 175, 178 (4th Cir. 1993).

           Moreover, we note that Danner signed a plea agreement in

which he waived his rights to contest his conviction and sentence

except as to ineffective assistance of counsel and prosecutorial

misconduct claims.       Whether the defendant has effectively waived

his right to appeal is an issue we review de novo.                  United States

v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).                     When the United

States seeks to enforce a waiver provision, as it does here, this

court   will   enforce    the    waiver   to    preclude     a    defendant      from


                                     - 3 -
appealing an issue where the record demonstrates that the waiver is

valid and that the issue sought to be appealed is within the scope

of that waiver.           Blick, 408 F.3d at 172.

               Here, during Danner’s Fed. R. Crim. P. 11 plea colloquy,

the district court queried Danner and his attorney with regard to

the plea agreement in general, and Danner agreed to the specific

appellate waiver provision.              In addition, Danner acknowledged that

he understood the terms of the agreement. The district court found

that       Danner    entered    the     plea   knowingly   and   voluntarily.    In

addition, the district court provided Danner with two opportunities

to   brief     additional       issues     relative   to   his   plea,   thoroughly

considered Danner’s arguments in support of his motion to withdraw

his plea,3 and reaffirmed its determination that Danner’s plea was

valid under the law.           We find, based upon our independent review of

the record, that the meaning of the plea agreement and the waiver

provision is clear.            We conclude, therefore, the waiver is valid.

As the issues Danner seeks to raise are not based on ineffective

assistance          of   counsel   or    prosecutorial     misconduct,    they   are




       3
      Danner asserted that: (1) he was misled by counsel regarding
the amount of prison time he was facing; (2) he was not guilty of
involvement with 1.5 kilos of crack cocaine; (3) he did not
understand the sentencing discrepancy between cocaine and cocaine
base at the time he entered his guilty plea; (4) he never sold
crack cocaine; (5) he was not adequately advised of the Apprendi
decision; and (6) he only dealt directly with undercover agents and
therefore was not guilty of conspiracy.

                                           - 4 -
precluded    by   the   scope   of   the   waiver   provision   in   his   plea

agreement.

            Accordingly, although we grant Danner’s motion to file a

supplemental brief, we dismiss his appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                     - 5 -